Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1974, which adopted and affirmed a referee’s decision sustaining revised initial determinations of the Industrial Commissioner that the claimant had received benefits for which he was ineligible and which were recoverable and, further, that the claimant willfully made false statements to obtain benefits for which a forfeiture of future benefit rights was imposed. The claimant does not dispute that, in accepting benefits for various weeks between September 2, 1968 and September 30, 1972, he was being overpaid because he was actually working two days in each of such weeks which he did not report by proper notations upon his employment booklet. The claimant contended that he did not report the employment because of information which he had been given by interviewers when he reported to his local office. The claimant’s excuse presented issues of credibility for the board and the board’s decision is supported by substantial evidence. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Reynolds, JJ., concur.